This application must be refused, and in doing so we have thought it proper to call attention to one matter connected with it.
Plaintiff claims under a purchase from the State Land Board of seven sections of land, under the Act of 1883, the sale being made at Austin; that is, the land was by the board awarded to the plaintiff without public sale in the county as required by law, which purchase has been held to be void. Plaintiff claims, that his purchase was validated by the Act of the Legislature of 1891, being chapter 87 of the Laws of the Twenty-second Legislature, page 130. The first section of that act is as follows:
"Section 1. Be it enacted by the Legislature of the State of Texas: That the failure of the land board to comply with the requirements of the Act of April 12, 1883, in placing the free school, university, *Page 613 
and asylum lands of the State upon the market, or in selling the same, shall not have the effect to render invalid the right, title or claim of any purchaser of such lands under any contract made with said land board, and in any case in which such purchaser bought but one section of land, or who bought not exceeding three sections, where the rules and regulations of the land board permitted the purchase of three sections, and actually settled upon the same in good faith for the purpose of becoming a bona fide settler thereon, and has complied with the requirements of the said Act of April 12, 1883, the rules and regulations of the land board, and the terms of the contract with such land board, or where such purchaser has complied with the law in such particulars as the rules and regulations of the land board conflicted with said act. But this act shall not affect the right, title, or claim of any person who has, by subsequent purchase from the State, or by contract with any officer authorized to make the same, acquired any right in the said land prior to the passage of this act."
Referring to the original bill as enrolled, signed by the President of the Senate and Speaker of the House, and approved by the Governor, and on file in the office of the Secretary of State, we find that the word "and," which we have italicised in the quotation of the section above copied, does not appear therein. It seems to have been introduced into the act in printing it, or in making the copy for the printer. In case of conflict between the printed copy and the original bill, the latter will control. Omitting the word "and" as indicated, the language, "that the failure of the land board to comply with the requirements of the act of April 12, 1883, in placing the free school, university, and asylum lands of the State upon the market, or in selling the same, shall not have the effect to render invalid the right, title, or claim of any purchaser of such land under any contract made with said land board," is clearly limited, by the language which follows, to cases in which the purchase was for not more than three sections, upon which settlement was actually made for the purpose of becoming a bona fide settler, etc. The word "and," if regarded in the construction of the act, would give the effect to the law of validating all sales by the land board, and the remainder of the sentence would be without effect, or meaning. If the word were in the original act, we think it should be disregarded so as to give effect to all of the language of the act; but its introduction serves to render the law doubtful as to its meaning, and might cause officers to misconstrue it.
Plaintiff did not bring his case within the purview of the act in question, nor within the meaning of the Act of 1889 on the same subject. He showed no right to the land, and the court rightly so held. The writ of error is therefore refused.
Application refused.
Delivered April 1, 1895. *Page 614